DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2007/0253762) in view of Hoge (US 2011/0198464).

In re. claim 1, Hudson teaches a passenger seat system for a means of transport (para [0041]), comprising: at least one elongate carrier structure (14) (fig. 2) configured to be attached, fixedly with respect to a structure (16), in the interior of the means of transport (para [0036]), and a plurality of mutually spaced-apart raster openings (14e) on a top side of the carrier structure (fig. 2), and at least one seat having a seat frame (para [0041]), the seat frame being displaceable and arrestable on the carrier structure and having a bottom side, lying on the carrier structure, and a top side holding a seat surface (para [0041]), wherein the seat frame has an arresting device (10) on the 
Hudson fails to disclose the spring device pushes the arresting body into the arresting position.  
Hoge teaches an arresting body (19) pushed by a spring device (12), by a spring force (via spring (20)), into an arresting position (fig. 1) (claim 22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hudson to incorporate the teachings of Hoge to have the spring device push the arresting body into the arresting position, for the purpose of providing a mechanical advantage to the user when moving the arresting body to the arresting position.
In re. claim 2, Hudson as modified by Hoge (see Hudson) teach the passenger seat system according to claim 1, wherein the operating unit (24) is connected to a first traction mechanism (26) coupled to the arresting body (fig. 1) and is configured to apply a pulling force to the arresting body (fig. 1).

In re. claim 3, Hudson as modified by Hoge (see Hudson) teach the passenger seat system according to claim 1, wherein the operating unit is connected to at least one movement means (suitable tool) (para [0044]) coupled to the locking unit (when pressed in pin bore (40)) and is configured to selectively release the locking unit (para [0044]).  
In re. claim 8, Hudson as modified by Hoge (see Hudson) teach the means of transport, having a cabin and having at least one passenger seat system according to claim 1 formed therein (para [0003]).  
In re. claim 9, Hudson as modified by Hoge (see Hudson) teach the means of transport according to claim 8, wherein the means of transport is an aircraft (para [0003]).  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson as modified by Hoge as applied to claim 8 above, and further in view of Mitchell (US 2006/0032979).

In re. claim 10, Hudson as modified by Hoge fail to disclose a plurality of service units above passenger seats, wherein the number of service units corresponds at least to a predetermined number of passenger seats situated therebelow.
Mitchell teaches a plurality of service units (220) above passenger seats (fig. 6), wherein the number of service units corresponds at least to a predetermined number of passenger seats situated therebelow (fig. 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hudson as modified by Hoge to incorporate the . 
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647